           Case 1:19-cv-03497-MKV Document 81 Filed 07/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDY GIL, and RAFAEL HERNANDEZ, on
 behalf of themselves and all other similarly
 situated,
                                                       Civil Action No. 1:19-cv-03497-MKV
                        Plaintiffs,
             v.

 PIZZAROTTI, LLC., ATLANTIC
 CONTRACTING OF YONKERS, INC., JOEL
 ACEVEDO, IGNAZIO CAMPOCCIA,
 GIACOMO DI’NOLA a/k/a
 GIACOMO DI NOLA, JOHN DOE
 CORPORATIONS 1-10, and RICHARD ROES
 1-10,

 Defendants.


                    NOTICE OF MOTION FOR DEFAULT JUDGMENT


          PLEASE TAKE NOTICE that upon the Complaint, the First Amended Complaint, and

the supporting Declaration of David Harrison, Esq., as well as the exhibits attached thereto,

including the annexed Clerk’s Certificates of Default, Plaintiffs ANDY GIL, and RAFAEL

HERNANDEZ, on behalf of themselves and all other similarly situated (“Plaintiffs”), hereby

move this Court and respectfully request that the Court issue an Order entering default judgment,

as to liability, in their favor, and against Defendants ATLANTIC CONTRACTING OF

YONKERS, INC. and JOEL ACEVEDO, jointly and severally, pursuant to Rule 55 of the

Federal Rules of Civil Procedure, and Rules 55.1 and 55.2 of the Local Civil Rules for the

Southern District of New York, for failure to answer or otherwise respond to Plaintiffs’ claims in

this proceeding, and granting such other, further or different relief as the Court deems just and

proper.
         Case 1:19-cv-03497-MKV Document 81 Filed 07/02/20 Page 2 of 2




DATED:        July 2, 2020              HARRISON, HARRISON & ASSOCIATES


                                             ________/s David Harrison_____________
                                             David Harrison (DH3413)
                                             110 State Highway 35, 2nd Floor
                                             Red Bank, NJ 07701
                                             Phone: 888-239-4410
                                             Facsimile: 718-799-9171
                                             dharrison@nynjemploymentlaw.com
                                             Attorneys for Plaintiff




To:

Atlantic Contracting of Yonkers, Inc.
373 South Broadway, #4B
Yonkers, New York 10705

Joel Acevedo
373 South Broadway, #4B
Yonkers, New York 10705
